UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-06136 Homestead Funds, Inc. (Exact name of registrant as specified in charter) 4301 Wilson Boulevard Arlington, VA 22203 (Address of principal executive offices) (Zip code) Kelly Whetstone, Esq. Homestead Funds, Inc. 4301 Wilson Boulevard Arlington, VA 22203 (Name and address of agent for service) Copies to: Bibb L. Strench, Esq. Seward & Kissel LLP 901 KStreet, N.W. Washington, D.C. 20001 (Name and address of the agent for service) Registrant's telephone number, including area code: (703) 907-5953 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 ITEM 1. SCHEDULE OF INVESTMENTS. DAILY INCOME FUND Portfolio of Investments September 30, 2012 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value CORPORATE NOTES (4.1% of portfolio) General Electric Capital Corp. 5.25 % 10/19/12 $ $ General Electric Capital Corp. 01/15/13 General Electric Co. 02/01/13 John Deere Capital Corp. 10/01/12 John Deere Capital Corp. 12/17/12 John Deere Capital Corp. 01/15/13 PACCAR Financial Corp. 12/17/12 Wal-Mart Stores, Inc. 04/15/13 Total Corporate Notes (Cost $8,293,871) COMMERCIAL PAPER (66.2% of portfolio) American Honda Finance Corp. 12/05/12 American Honda Finance Corp. 12/06/12 Archer Daniels Midland Co. (a) 10/03/12 Archer Daniels Midland Co. (a) 10/26/12 Chevron Corp. (a) 10/10/12 Chevron Corp. (a) 10/17/12 Chevron Corp. (a) 11/02/12 Coca-Cola Co. (a) 10/02/12 Coca-Cola Co. (a) 10/05/12 Coca-Cola Co. (a) 10/17/12 Coca-Cola Co. (a) 11/16/12 Coca-Cola Co. (a) 12/11/12 Coca-Cola Co. (a) 12/18/12 ConocoPhillips Qatar Funding Ltd. (a) 11/02/12 ConocoPhillips Qatar Funding Ltd. (a) 12/07/12 ConocoPhillips Qatar Funding Ltd. (a) 12/18/12 E.I. Du Pont De Nemours & Co. (a) 11/01/12 E.I. Du Pont De Nemours & Co. (a) 11/16/12 General Electric Capital Corp. 10/22/12 General Electric Capital Corp. 11/13/12 General Electric Capital Corp. 12/10/12 Google Inc. (a) 11/07/12 Google Inc. (a) 11/20/12 Google Inc. (a) 12/04/12 John Deere Bank SA (a) 10/03/12 John Deere Bank SA (a) 10/19/12 John Deere Bank SA (a) 10/22/12 John Deere Bank SA (a) 11/15/12 Johnson & Johnson (a) 10/04/12 L'Oreal USA Inc. (a) 10/03/12 L'Oreal USA Inc. (a) 10/09/12 Metlife Funding Inc. 11/13/12 Nestle Capital Corp. (a) 10/16/12 PACCAR Financial Corp. 10/09/12 PACCAR Financial Corp. 10/11/12 PACCAR Financial Corp. 11/19/12 Procter & Gamble Co. (a) 11/01/12 Procter & Gamble Co. (a) 11/02/12 Procter & Gamble Co. (a) 12/12/12 Total Capital Canada, Ltd. (a) 10/11/12 Total Capital Canada, Ltd. (a) 10/26/12 Total Capital Canada, Ltd. (a) 11/06/12 Total Capital Canada, Ltd. (a) 11/27/12 Total Capital Canada, Ltd. (a) 12/12/12 Toyota Motor Credit Corp. 10/02/12 Toyota Motor Credit Corp. 10/23/12 DAILY INCOME FUND Portfolio of Investments September 30, 2012 (Unaudited) Interest Maturity Face Rate/Yield Date Amount Value COMMERCIAL PAPER (CONTINUED) Toyota Motor Credit Corp. % 11/08/12 $ $ Toyota Motor Credit Corp. 11/09/12 Toyota Motor Credit Corp. 11/26/12 UBS Finance Delaware LLC 10/26/12 UBS Finance Delaware LLC 10/26/12 UBS Finance Delaware LLC 12/12/12 Unilever Capital Corp. (a) 10/04/12 Unilever Capital Corp. (a) 10/24/12 Unilever Capital Corp. (a) 11/20/12 Wells Fargo & Co. 11/21/12 Total Commercial Paper (Cost $133,627,378) U.S. GOVERNMENT OBLIGATIONS (19.6% of portfolio) U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/15/12 U.S. Treasury Note 11/30/12 U.S. Treasury Note 12/15/12 U.S. Treasury Note 01/15/13 U.S. Treasury Note 01/31/13 U.S. Treasury Note 02/15/13 Total U.S. Government Obligations (Cost $39,648,271) MONEY MARKET ACCOUNT (10.1% of portfolio) State Street Institutional Liquid Reserves Fund (b) Total Money Market Account (Cost $20,317,336) TOTAL INVESTMENTS IN SECURITIES (Cost $201,886,856) - 100% $ (a) Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be resold in transactions exempt from registration only to qualified institutional buyers.The security has been determined to be liquid under criteria established by the Fund's Board of Directors. The total of such securities at period-end amounts to $86,986,470 and represents 43.1% of total investments. (b) 7-day yield at September 30, 2012. At September 30, 2012, the cost of investment securities for tax purposes was $201,886,856.There were no unrealized gains or losses. Various inputs may be used to determine the value of the Fund’s investments. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine valuations are classified into three broad levels as follows: • Level 1 - quoted prices in active markets for identical investments; • Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.); and • Level 3 - significant unobservable inputs (including the Fund’s own assumptions). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For more information regarding the Fund’s valuation policies please refer to the Fund’s most recent financial report. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012: Category Level 1 Level 2 Level 3 Total Commercial Paper $
